Smith, J.
(dissenting): I dissent from the conclusion reached by the majority of the court. I agree that syllabus 2 states the correct rule. Where I differ, however, is in the conclusion that the evidence in this case does not warrant a finding that at the time this workman was injured he was performing some act which was commonly and normally incident to his work. The opinion of the majority is wrong in the assumption that it was incumbent upon the workman to prove that it was necessary for him to come to work in the car of which he was taking care when he was hurt. I think all that was necessary was for him to prove that he did come to work in that car as a matter of practice. The evidence warrants this conclusion. The evidence also warrants the conclusion the company acquiesced in his coming to work in the car and was so willing that he should come to work that way that he was allowed to look after it while being paid for the time taken. No more needs to be said. The opinion fairly sets out the evidence. I differ with the rest of the court in the conclusion I think should be drawn from the evidence.